Citation Nr: 0816071	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from September 1, 2002 to June 20, 2004, and in excess of 20 
percent from June 21, 2004, for the service- connected right 
posteriomedial distal leg complex laceration.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right elbow epicondylitis.  

3.  Entitlement to an initial compensable evaluation from 
September 1, 2002 to January 25, 2007, and in excess of 10 
percent from January 26, 2007, for the service-connected 
status post medial meniscus tear/arthroscopy of the left 
knee.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
August 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO decision that granted service 
connection and assigned noncompensable ratings for right 
elbow epicondylitis and status post meniscus tear/arthroscopy 
of the left knee.  

The RO also granted service connection and assigned an 
initial 10 percent rating for the residuals of a right 
posteriomedial distal leg complex laceration.  

In July 2005, the Board remanded these matters to the RO for 
additional development and adjudication.  

In March 2007, the RO increased the evaluation for the right 
foot disability to 20 percent disabling effective on June 21, 
2004, increased the evaluation of the right elbow disability 
to 10 percent disabling effective on September 1, 2002, and 
increased the evaluation of the veteran's left knee 
disability to 10 percent disabling effective on January 26, 
2007. 

Here, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  




FINDINGS OF FACT

1.  Beginning on September 1, 2002, the service-connected 
residuals of the right posteriomedial distal leg complex 
laceration is shown to have been productive of a disability 
picture that more nearly approximated that of complete 
paralysis of the posterior tibial nerve.  

2.  The service-connected right elbow disability is not shown 
to be manifested by ankylosis; impairment manifested by a 
flail joint, malunion or nonunion; impairment of supination 
or pronation; or limitation of flexion at 90 degrees or 
extension at 75 degrees.  

3.  Beginning in June 2004, the service-connected left knee 
disability picture is first shown to more closely resemble 
one manifested by the symptomatic removal of a semilunar 
cartilage without limitation of flexion to 45 degrees or 
extension to 10 degrees or any documented instability or 
recurrent subluxation.  

4.  The service-connected left knee disability picture is not 
shown to have been manifested by limitation of flexion to 30 
degrees or extension to 15 degrees, any recurrent subluxation 
or instability, or a dislocated semilunar cartilage 
productive of symptoms during course of the appeal.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected right posteriomedial 
distal leg complex laceration beginning on September 1, 2002 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a 
including Diagnostic Code 8525 (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5024, 5205-5213 (2007).  

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected left knee disability 
prior to June 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5256-5262 (2007).  

4.  The criteria for the assignment of a 10 percent rating 
for the service-connected left knee disability beginning in 
June 2004 have been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5256-5262 (2007).  

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5256-5262 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In letters dated in June 2003 and July 2006, the RO provided 
the veteran with the required notice under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b) with respect to his claims.  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increased rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claims for initial higher disability ratings 
for his right foot, right elbow, and left knee disabilities; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded for further 
development, to include an additional VA examination in 
connection with his claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.	Right foot disability.

First, the veteran asserts that his right foot disability 
should receive a higher evaluation.  The service-connected 
condition is currently rated as 10 percent disabling 
beginning on September 1, 2002 to June 21, 2004, and as 20 
percent disabling, beginning on June 21, 2004, under 
Diagnostic Code 8525.  

Diagnostic Code 8525 provides ratings for paralysis of the 
posterior tibial nerve.  Diagnostic Code 8525 provides that 
mild incomplete paralysis is rated 10 percent disabling; 
moderate incomplete paralysis is rated 10 percent disabling; 
and severe incomplete paralysis is rated 20 percent 
disabling.  

Complete paralysis of the posterior tibial nerve, paralysis 
of all muscles of sole of foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired, is rated 
30 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

In this case, the medical evidence referable to the service-
connected right foot condition includes reports of VA 
examinations conducted in June 2004 and January 2007.  

The VA examiner in June 2004 indicated that the veteran had 
suffered a laceration by glass across his right ankle in 
2002.  There was considerable bleeding, and repairs were 
performed to the posterior tibial artery, posterior tibial 
nerve, and posterior tibial and flexor hallucis longus 
tendons, which had been partially severed.  

The veteran reported having hypersensitivity of the sole of 
the foot, reduced flexion of the toes and intermittent 
cramping pains and inability to balance on his right foot.  
The ankle ached after about half a mile of walking.  These 
symptoms had been static since approximately nine months 
after his surgery.  

Upon examination, the veteran was noted to have a 3 inch 
stretched "z" shaped scar over the medial malleolus.  The 
ankle and foot movements were full and pain free, and power 
was indicated to be normal.  

The passive movement of the toes was noted to be normal, but 
active flexion was reduced to about 50% with associated 
weakness, compared to the left foot.  This was indicated to 
be particularly noticeable in the big toe which showed 
reduced power of extension.  

The VA examiner noted altered sensation in the anterior two-
thirds of the sole of the foot with numbness under the toes 
and along the medial border and hypersensitivity of the rest 
of this part of the sole.  He diagnosed the veteran with a 
well-healed deep laceration of the right ankle with residual 
toe weakness and anaesthesia and hyperaesthesia.  

The veteran was again examined by VA in January 2007.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  The pertinent medical 
history was noted.  

The veteran was noted to have sustained a laceration in 
August 2002, just prior to service retirement, when he was 
carrying a bag of broken glass that fell and caused a 
laceration to the medial aspect of the right foot.  He had 
cut the posterior tibial artery and the posterior tibial 
nerve and damaged the posterior tibial and flexor hallucis 
longus tendons.  These all underwent repair.  

The veteran reported having weakness associated with standing 
and walking, along with pain, increased sensitivity to touch, 
stiffness in his toes, difficulty walking barefoot on hard 
surfaces and cramping in the right foot while driving.  

Upon examination, the veteran had some palpable tenderness 
along the medial aspect of the ankle joint.  A 7.5 cm long 
scar was noted to be posterior to the medial malleolus and to 
be tender to palpation, but without gross deformity in the 
area.  

His dorsiflexion was indicated to be 0 to 20 degrees, and 
plantar flexion was noted to be 0 to 40.  There was some 
discomfort with inversion and eversion.  There was no midfoot 
pain or evidence of pes planus or hallux valgus.  The 
Achilles alignment with weight bearing was normal, but there 
was limited range of motion of the digits of the right foot.  
There was full extension, but flexion was 0 to 5 degrees.  

The veteran was diagnosed with right foot post repair of a 
laceration to posterior tibial artery, tibial nerve, 
posterior tibial and flexor hallucis longus tendon with 
hyperesthesia and reduced range of motion of the digits.  

Based on its review of the entire record, the Board finds a 
higher evaluation of 30 percent for the service-connected 
right residual disability due to the posteriomedial distal 
leg complex laceration of the veteran's right foot is for 
consideration in this case.  

The medical evidence, including operative report dealing with 
inservice surgery in early August 2002, shows that the 
veteran suffered a serious laceration in the right ankle 
region that caused nerve, artery and tendon damage in that 
region.  This injury required remedial surgery, to include 
repair of transection of the posterior tibial artery and 
vein, almost complete transection of the posterior tibial 
nerve and significant damage to the posterior tibialis and 
flexor hallucis longus tendons.  

In addressing the provisions of Diagnostic Code 8525, dealing 
with residual nerve damage down into the foot, the service-
connected right posteriomedial distal leg complex laceration 
residuals is shown to be productive of a disability picture 
that more nearly approximates that of complete paralysis of 
the posterior tibial nerve with unspecified muscle 
dysfunction of the foot, painful manifestations, significant 
impairment of flexion of the toes, and impaired functioning 
of the foot.  

Given the extent of the original injury and the currently 
demonstrated manifestations, the Board finds that a 30 
percent rating is for application for the service-connected 
disability manifested by the residuals of the right 
posteriomedial distal leg complex laceration since the time 
of his discharge from service.  

Here, the veteran was noted to have a tender scar in 
connection with the right ankle laceration.  In March 2007, 
the RO granted a separate 10 percent evaluation for the scar, 
as residual of the service-connected right leg disability.  


B.  Right elbow disability.

With respect to the right elbow disability, this condition is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5024, and previously under Diagnostic Code 5206.  

Disabilities of the elbow and forearm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the veteran is right-hand dominant.  His right 
elbow is therefore the major elbow for rating purposes.  

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.  

In all forearm and wrist injuries, Diagnostic Codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle injury, or nerve injury are to be 
separately rated and combined, not to exceed the rating for 
loss of use of the hand.  

Diagnostic Code 5205 provides that ankylosis of the elbow is 
to be rated as follows:  favourable ankylosis of the elbow at 
an angle between 90 degrees and 70 degrees, 40 percent for 
the major elbow and 30 percent for the minor elbow; for 
intermediate ankylosis of the elbow, at an angle of more than 
90 degrees, or between 70 degrees and 50 degrees, 50 percent 
for the major elbow and 40 percent for the minor elbow; for 
unfavorable ankylosis of the elbow, at an angle of less than 
50 degrees or with complete loss of supination or pronation, 
60 percent for the major elbow and 50 percent for the minor 
elbow.  

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 110 degrees is rated as noncompensably (0 percent) 
disabling for the major side and noncompensably (0 percent) 
disabling for the minor side; flexion of the forearm limited 
to 100 degrees is rated 10 percent disabling for the major 
side and 10 percent for the minor side; flexion of the 
forearm limited to 90 degrees is rated 20 percent for the 
major side and 20 percent for the minor side; flexion of the 
forearm limited to 70 degrees is rated 30 percent disabling 
for the major side and 20 percent for the minor side; flexion 
of the forearm limited to 55 degrees is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side; and flexion of the forearm limited to 45 degrees is 
rated 50 percent disabling for the major side and 40 percent 
for the minor side.  

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 60 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 75 degrees is rated as 20 percent for the major 
side and 20 percent for the minor side; extension of the 
forearm limited to 90 degrees is rated 30 percent for the 
major side and 20 percent for the minor side; extension of 
the forearm limited to 100 degrees is rated 40 percent for 
the major side and 30 percent for the minor side; and 
extension of the forearm limited to 110 degrees is rated 50 
percent for the major side and 40 percent for the minor side.  

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  Flail joint of the elbow is 
rated 60 percent disabling for the major side and 50 percent 
for the minor side.  

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5cms) 
or more) and marked deformity is rated 40 percent for the 
major side and 30 percent for the minor side.  

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side.  

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

Diagnostic Code 5213 provides that supination of the forearm 
limited to 30 degrees or less is rated 10 percent disabling 
for the major side and 10 percent for the minor side.  
Limitation of pronation with motion lost beyond the last 
quarter of arc, so the hand does not approach full pronation, 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; limitation of pronation with 
motion lost beyond the middle of arc is rated 30 percent 
disabling for the major side and 20 percent for the minor 
side.  Loss of supination or pronation due to bone fusion, 
with the hand fixed near the middle of the arc or moderate 
pronation, is rated 20 percent disabling for the major side 
and 20 percent for the minor side; loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling for the major side 
and 20 percent for the minor side; and loss of supination or 
pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side and 30 percent for the minor side.  

Diagnostic Code 5024 provides that Tenosynovitis will be 
rated on limitation of motion of the affected parts, and as 
arthritis, degenerative.  

The medical evidence in this case consists primarily of VA 
examinations dated in November 2001, June 2004 and January 
2007.  

The VA examiner in November 2001 indicated that the veteran 
complained of chronic right elbow pain.  Upon examination, 
the veteran had bilateral elbow range of motion of 145 
degrees of flexion, supination of 85 degrees and pronation of 
80 degrees.  The X-ray studies revealed no significant 
abnormalities.  The veteran was diagnosed with right elbow 
medial epicondylitis.  

In June 2004, the veteran was again examined by VA.  In about 
1999, the veteran had noticed soreness on the ulnar side of 
his elbow while bowling.  He now had pain in the region of 
the medial epicondyle of his right arm during heavy exercise 
and lifting light weights.  

Upon examination, the veteran was noted to have minimal 
tenderness over the flexor tendon insertion.  The veteran was 
diagnosed with right elbow flexor tendonitis.  

Finally, when examined by VA in January 2007, the examiner 
indicated that the claims file had been reviewed in 
connection with the examination.  The veteran's medical 
history was noted.  

The veteran had symptoms of pain and occasional stiffness, 
but reported no swelling, loss of motion, locking, 
instability, subluxation or dislocations.  He had flare-ups 
of pain brought on by use, lasing all day, and affected his 
ability to pick up light to medium weight objects with an 
extended arm.  He took Motrin with some relief.  

The X-ray studies indicated some swelling of the olecranon 
bursa and some early arthritic changes.  Upon examination, 
there was some palpable tenderness over the medial aspect of 
the elbow joint as well as the olecranon process.  No gross 
swelling or deformity was noted, and there was full flexion 
from 0 to 145 with full extension.  

There was also full forearm supination of 0 to 85 degrees and 
pronation of 0 to 80 degrees with no specific pain noted on 
motion.  There was pain noted with flexion extension against 
resistance associated with the medial aspect of the joint.  
There was no evidence of muscle atrophy, and the veteran was 
noted to have normal strength with flexion at the elbow 
against resistance.  The veteran was diagnosed with right 
elbow chronic epicondylitis with residual.  

Based on the entire record, the Board finds that an 
evaluation in excess of 10 percent for the service-connected 
right elbow disability is not warranted.  In this case, the 
veteran does not suffer ankylosis, flail joint, nonunion or 
malunion, or impairment of supination or pronation of the 
right elbow.  In addition, the veteran was noted to have 
essentially full range of motion.  On these facts, an initial 
rating higher than 10 percent is not assignable.  

In addition, the Board has considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  While there were complaints of pain and flare-
ups, the record reflects essentially a full range of motion 
with no additional functional impairment of the right elbow 
noted on clinical examination, as caused by any pain, 
weakness or related factors.  Therefore, the Board determines 
that a higher initial evaluation under DeLuca is not 
warranted.  


C.  Left knee disability.

Finally, the service-connected left knee disability is 
evaluated as noncompensable from September 1, 2002 to January 
25, 2007, and 10 percent disabling from January 26, 2007, 
under Diagnostic Code 5259.  

Disabilities of the knee and leg are evaluated under 
Diagnostic Codes 5256 through 5262.  Normal ranges of motion 
of the knee are to 0 degrees in extension, and to 140 degrees 
in flexion.  38 C.F.R. § 4.71, Plate II.  

In addition, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  

When x-ray findings of arthritis are present and a veteran's 
knee disability is rated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable rating 
under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) 
of the same knee joint).  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  

The medical evidence in this matter consists primarily of VA 
examinations performed in November 2001, June 2004 and 
January 2007.  

The VA examiner in November 2001 noted that the veteran had 
injured his left knee in 1996 and had an arthroscopy in 1998.  
He had pain that was worse while running, but the knee did 
not lock up or give out.  

Upon examination, the veteran had bilateral knee range of 
motion of 140 degrees of flexion and 0 degrees of extension.  
The X-ray studies revealed status post arthroscopic surgery, 
but no significant bony abnormality.  

The veteran was also examined by VA in June 2004.  The 
examiner indicated that this disability began with a twisting 
injury in 1995, diagnosed as a torn meniscus that required an 
arthroscopic medial menisectomy in 1998.  Chondromalacia 
patellae had been noted at the arthroscopy.  

The veteran had knee swelling if he ran, and walking was 
limited to about half a mile.  There was an ache after about 
two flights of stairs.  In addition, he had episodes of 
locking and instability about once a month.  Upon 
examination, the veteran was noted to have faint arthroscopic 
scars and slight apprehension on rotation with flexion.  

Finally, the veteran was examined in January 2007 by VA.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  The veteran had left knee 
problems that began in 1995 with a twisting injury during a 
training exercise and had surgery in 1998.  He voiced 
complaints of swelling, stiffness, difficulty climbing 
stairs, pain and daily problems with some locking and 
instability.  No subluxation or dislocation was indicated.  
He also reported having flare-ups two to three times a week, 
usually associated with increased activity and causing 
increased pain lasting all day.  He was unable to run.  

Upon examination, there was palpable tenderness over the 
posterior aspect of the patella extending to the interior 
aspect of the patella, but no gross deformity.  There was 
also tenderness along the medial aspect of the knee joint, 
but no joint effusion was noted.  

There was full extension, but decreased flexion to 85 
degrees.  He was unable to flex more that 85 degrees due to 
discomfort.  There were also some popping sensation and 
crepitus, but no grinding was indicated.  There was loss of 
muscle strength with full extension and flexion against 
resistance.  The veteran was diagnosed with left knee post 
arthroscopy repair of torn medial meniscus with decreased 
range of motion.  

Based on the foregoing, the Board finds that an initial 
compensable evaluation is not assignable for the service-
connected left knee disability, but that a rating of 10 
percent is assignable beginning in June 2004.  

First, the Board notes that the service-connected left knee 
is not ankylosed, and there is no evidence of subluxation, 
dislocation, nonunion or malunion.  While some recent 
complaints of locking and instability have been reported by 
the veteran, the medical evidence does not show any recurrent 
instability or recurrent subluxation due to the left knee 
injury sustained in service.  

There is also no current evidence of a dislocated cartilage 
with frequent episodes of locking and effusion into the 
joint.  The range of motion is manifested by some restriction 
of flexion, no worse than 85 degrees, and no limitation of 
extension was reported.  Findings consistent with actual 
dislocation of a semilunar cartilage are not currently 
demonstrated in this case.  Thus, an increased rating higher 
than 10 percent cannot be applied at any time during the 
course of this appeal.  

However, beginning with the VA examination in June 2004, the 
Board finds that the service-connected left knee disability 
picture is first shown to equate with one manifested by the 
symptomatic removal of a semilunar cartilage.  As such, the 
current 10 percent is warranted from that time.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain and limitation of 
motion, as noted above, there was no evidence of additional 
functional impairment upon clinical examination, as caused by 
any pain, weakness or related factors.  The Board therefore 
holds that a higher evaluation in consideration of DeLuca and 
applicable provisions is not warranted.  See also 38 C.F.R. § 
4.7.  

The decisions in this case are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the record does not establish 
that the schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, that there is no showing that the 
veteran's disabilities have necessitated frequent periods of 
hospitalization, or that the application of the regular 
schedular standards has been rendered impractical.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An increased, initial rating of 30 percent for the service-
connected right posteriomedial distal leg complex laceration 
beginning on September 1, 2002 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An initial rating in excess of 10 percent for the service-
connected right elbow epicondylitis is denied.  

An initial rating of 10 percent for the service-connected 
status post medial meniscus tear/arthroscopy of the left knee 
beginning in June 2004 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An initial compensable rating for the service-connected 
status post medial meniscus tear/arthroscopy prior to June 
2004 or higher than 10 percent thereafter is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


